 



Exhibit 10.1
AMENDMENT NO. 1 TO AMENDED AND RESTATED CONSULTING
AGREEMENT
     This Amendment No. 1 to Amended and Restated Consulting Agreement (the
“Amendment”) is made as of January 30, 2007 (the “Effective Date”) by and among
Electro-Optical Sciences, Inc., a Delaware corporation (the “Company”), Gerald
Wagner (“Wagner”) and Gerald Wagner Consulting LLC (the “Consultant”).
RECITALS
     WHEREAS, the Company and the Consultant are parties to that certain Amended
and Restated Consulting Agreement dated as of April 1, 2006 (the “Existing
Consulting Agreement”);
     WHEREAS, the Company is commencing the pivotal clinical trial for its
MelaFind product on the Effective Date (the “Pivotal Trial”);
     WHEREAS, Wagner has been serving as the Acting Chief Operating Officer of
the Company; and
     WHEREAS, now that the Pivotal Trial is commencing the Company and the
Consultant would like to amend the Existing Consulting Agreement and Wagner
would like to resign as the Acting Chief Operating Officer of the Company.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
     1. Amendment of the Existing Consulting Agreement. The Existing Consulting
Agreement is hereby amended by deleting Sections 1-3 thereof in their entirety
and replacing them with the following:
     “1. Transition Services. (a) The Consultant will assist the Company in
transitioning the responsibilities of Gerald Wagner, as the Acting Chief
Operating Officer of the Company, and the responsibilities of the Consultant
pursuant to this Agreement as in effect prior to January 30, 2007 to the
employees of the Company or other persons designated by the Chief Executive
Officer of the Company (the “Transition Services”).
     (b) Upon request by the Chief Executive Officer of the Company, the
Consultant will provide additional consulting services to the Company on a per
diem basis on days that are mutually agreed by the Consultant and the Company
(the “Additional Services”).
     2. Consideration; Expenses. (a) As consideration for the Transition
Services, the Company will pay the Consultant: (i) a monthly fee of $2,500

1



--------------------------------------------------------------------------------



 



payable on or about the first business day of each month during the Term (as
defined below) and (ii) in the event that the Transition Services requested by
the Chief Executive Officer of the Company exceed one day per month in any month
during the Term, an additional fee for such Transition Services equal to $2,500
per day.
     (b) As consideration for the Additional Services, the Company will pay the
Consultant $2,500 per day of Additional Services rendered, such payment to be
made within thirty (30) business days after such Additional Services are
rendered.
     (c) Reasonable expenses of the Consultant incurred at the request of the
Company (including travel expenses incurred in connection with Company-related
business) will be reimbursed promptly by the Company, subject to customary
verification, in accordance with the Company’s standard expense reimbursement
and travel policy.
     3. Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date of this Agreement and will end (a) at the option of the
Consultant or the Company, at any time by providing fifteen (15) days’ prior
written notice to the other party (during which fifteen (15) day period the
Consultant shall continue to perform its duties hereunder) or (b) immediately
upon the mutual agreement of the Company and the Consultant.”
     2. Acknowledgment Regarding Payments under the Existing Consulting
Agreement. The Consultant hereby acknowledges and agrees that all amounts owed
to the Consultant pursuant to the Existing Consulting Agreement have been paid
in full.
     3. Resignation as Acting Chief Operating Officer. Wagner hereby resigns as
Acting Chief Operating Officer of the Company, effective as of the Effective
Date.
     4. Vesting of Stock Option. The Company and Wagner hereby acknowledge that
the non-qualified stock option granted to Wagner to purchase up to 50,000 shares
of common stock, par value $.001 per share, of the Company pursuant to a
Non-Qualified Stock Option Agreement between the Company and Wagner dated as of
March 24, 2006 vested in full effective as of the Effective Date as a result of
the commencement of the Pivotal Trial.
     5. Ratification and Confirmation. Except as expressly amended hereby, the
terms and provisions of the Existing Consulting Agreement shall remain in full
force and effect and are hereby ratified and confirmed.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment may be executed in counterparts, each of
which shall constitute an original and all of which together shall constitute
one instrument, effective as of the Effective Date.

                      Electro-Optical Sciences, Inc.       Gerald Wagner
Consulting LLC    
 
                   
By:
  /s/ Joseph V. Gulfo, M.D. M.B.A.       By:   /s/ Gerald Wagner    
 
 

         
 
        Joseph V. Gulfo, M.D. M.B.A.                Gerald Wagner    
 
  President                
 
            /s/ Gerald Wagner                                   Gerald Wagner  
              (solely with respect to Sections 3 and 4 hereof)    

3